People v Ramirez (2014 NY Slip Op 07091)





People v Ramirez


2014 NY Slip Op 07091


Decided on October 21, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2014

Gonzalez, P.J., Friedman, Sweeny, Moskowitz, Clark, JJ.


11041 4676/96

[*1] The People of the State of New York, Respondent,
vDimas Ramirez, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Heidi Bota of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Rebecca L. Johannesen of counsel), for respondent.

Order, Supreme Court, Bronx County (Martin Marcus, J.), entered on or about March 30, 2012, which denied defendant's CPL 440.10 motion to vacate a judgment of conviction rendered March 20, 1997, unanimously affirmed.
Defendant's claim under Padilla v Kentucky (559 US 356 [2010]) is unavailing, because that decision has no retroactive
application to defendant's case (People v Baret, 22 NY3d 777 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 21, 2014
CLERK